Citation Nr: 1426729	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-13 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for Barrett's esophagus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned Veterans Law Judge at a November 2012 Travel Board hearing.  A copy of the transcript is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's currently diagnosed Barrett's esophagus is the result of his military service. 


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, Barrett's esophagus was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Here the Veteran has a current diagnosis of Barrett's esophagus.  Additionally, service treatment records document August 1989 complaints of stomach and abdominal pain.  In addition, the Veteran has consistently alleged that he began experiencing heartburn and relevant symptoms while in service.  As a result, Shedden elements (1) and (2) are satisfied.

With respect to the "nexus" requirement, a June 2010 VA examiner opined that she could not provide an opinion without resort to mere speculation.  The examiner noted the Veteran's in-service complaint of indigestion, but noted that there could be a variety of reasons for these symptoms.  The examiner did note that it was approximately 20 years since the in-service complaint and the Veteran's 2009 diagnosis of Barrett's esophagus.  

The file contains a Formal Finding of Unavailability for the Veteran's separation exam, however, the Veteran states that he did complain of heartburn symptoms upon separation.  Furthermore, the undersigned, having had the benefit of hearing the Veteran's direct testimony regarding his symptoms, finds his recitations of heartburn since service to be highly credible.  

While there is no medical evidence suggesting relevant symptoms or a diagnosis of Barrett's esophagus in the approximately 17 years from separation to the 2009 diagnosis, the Board acknowledges his credible report that some symptoms were alleviated, and as a result, he did not seek treatment.  The Board notes that the June 2010 VA examiner did state that Barrett's esophagus "often has no specific symptoms and can only be diagnosed with an upper endoscopy and biopsy."  There is nothing in the record to show that the Veteran underwent such testing prior to 2009.  As a result, it is conceivable that the Veteran was simply asymptomatic or able to self treat his condition over those years.

When the June 2010 medical opinion is viewed in light of the Veteran's lay statements, which the Board has found to be both credible and competent with regard to reporting symptoms, the medical and lay evidence for the claim and the evidence against the claim are at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for Barrett's esophagus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for Barrett's esophagus is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


